Citation Nr: 1008736	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in August 2009.  
The Board reopened the Veteran's claim of entitlement to 
service connection for left ear hearing loss and remanded the 
merits for further development.  As will be further discussed 
herein, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
orders and no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO in connection with his 
appeal.  Such hearing was scheduled for June 7, 2007; 
however, on the day of his hearing, the Veteran submitted a 
statement indicating that he wished to cancel the hearing.  
As such, the Board finds that the Veteran has withdrawn his 
request for a Board hearing.  38 C.F.R. § 20.704(e) (2009).


FINDING OF FACT

Left ear hearing loss was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, December 
2005 letter, sent prior to the initial unfavorable AOJ 
decision issued in February 2006, advised the Veteran of the 
evidence and information necessary to substantiate his 
service connection claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, a September 2009 letter informed him of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  

While the September 2009 letter was issued after the initial 
February 2006 rating decision, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the September 2009 letter was issued, the 
Veteran's claim was readjudicated in the December 2009 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service 
treatment records, private treatment records, and VA 
treatment records have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  In this 
regard, the Board observes that the Veteran indicated that he 
had received treatment for his left ear hearing loss at the 
New York VA Medical Center.  As such, the Board remanded the 
case in August 2009 in part to obtain such records.  However, 
in December 2009, the AOJ determined that no treatment 
records were available from such VA medical facility.  In 
this regard, after a computer search of the New York VA 
Medical Center revealing that there was no match for the 
Veteran and no progress notes found for such facility, the 
AOJ determined that such records were unavailable.  
Additionally, the Veteran was advised in the December 2009 
supplemental statement of the case that such records were 
unavailable and, to date, he has not responded.  As such, the 
Board finds that VA has made reasonable attempts to obtain 
outstanding records from the New York VA Medical Center and 
there has been substantial compliance with the August 2009 
remand directives.  See Dyment, supra.  The Veteran has also 
been provided with a VA examination in September 2009 in 
order to adjudicate his service connection claim.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he was exposed to excessive noise 
during his military service and now currently has left ear 
hearing loss.  Therefore, he claims that service connection 
is warranted for such disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that, on his 
August 1965 entrance examination, an audiometer evaluation 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
0
5
0

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As the Veteran's entrance 
audiological evaluation was conducted in August 1965, the 
Board has converted the ASA units to ISO units as shown 
below:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
10
15
5

While such audiometer evaluation shows some degree of hearing 
loss, see Hensley, supra, the auditory thresholds do not meet 
VA's criteria for a hearing loss disability.  See 38 C.F.R. 
§ 3.385.  The remainder of the Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnoses relevant to left ear hearing difficulty.  
Additionally, on his November 1967 separation examination, he 
had 15/15 in the left ear on spoken and whispered voice 
testing.  Moreover, the September 2009 VA examiner indicated 
that the Veteran's service entrance and separation audiograms 
revealed normal results. 

However, the Board notes that the Veteran's service records 
indicate that he was awarded the Purple Heart, which denotes 
combat.  VA regulations provide that, when a Veteran has 
engaged in combat with the enemy in active service during a 
period of war, campaign or expedition, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Therefore, the Veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  As 
such, the Board finds the Veteran's report of noise exposure 
during his military service to be consistent with the 
circumstances, conditions, and hardships of combat.  
Moreover, the Veteran is competent to testify as to his in-
service noise exposure.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Post-service treatment records reflect that, in September 
2005, the Veteran was diagnosed with left ear conductive 
hearing loss by VA.  At such time, audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
55
40
45
40

Speech discrimination was noted to be 100 percent in the left 
ear.  Subsequent VA treatment records reflect that the 
Veteran was prescribed a hearing aid.  A July 2007 private 
treatment record from an audiologist reflects a diagnosis of 
moderately severe to severe mixed hearing loss of the left 
ear and a July 2008 report from a private physician, Dr. 
O'Neill, shows a diagnosis of moderately severe sensorineural 
hearing loss for the left ear.  Additionally, at the 
September 2009 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
55
40
45
50
Speech discrimination was noted to be 100 percent in the left 
ear.  The examiner diagnosed mild to moderately severe 
conductive hearing loss.  The Board also observes that, in 
October 2009, the Veteran's spouse submitted a statement 
indicating that they have been married for twenty years and 
his hearing loss has increased in severity over such time.  

Based on the preceding evidence, the Board finds that the 
contemporary medical evidence demonstrates a current left ear 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
Board has first considered whether service connection is 
warranted for left ear hearing loss on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
sensorineural hearing loss to a degree of 10 percent within 
the one year following his service discharge in November 
1967.  As such, presumptive service connection is not 
warranted for left ear hearing loss.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

With respect to whether the Veteran's hearing loss is related 
to his military service, the September 2009 VA examiner, 
after reviewing the record, interviewing the Veteran, and 
conducting an audiogram, opined that it was unlikely that the 
Veteran's left ear conductive hearing loss had its onset 
during service or is otherwise related to service.  The 
examiner reasoned that, according to the medical literature, 
conductive hearing losses are most commonly associated with 
middle ear components and/or disease and not necessarily 
noise exposure.  

The Board observes that, in reaching her conclusion, the 
September 2009 VA examiner did not review the July 2007 and 
July 2008 private treatment records showing mixed hearing 
loss and sensorineural hearing loss of the left ear as such 
records were not submitted by the Veteran until October 2009.  
However, the Board finds that such does not negate the 
September 2009 VA examiner's opinion or render it inadequate 
to decide the case.  In this regard, the Board observes that, 
while such private hearing tests showed mixed and 
sensorineural hearing loss, the September 2009 VA examiner 
determined that, based on audiological evaluation, the 
Veteran's hearing loss was of a conductive nature.  
Specifically, the September 2009 VA examiner stated that the 
examination results she obtained corroborated the fact that 
the Veteran had a conductive hearing loss bilaterally.  
Moreover, as the September 2009 VA examiner offered a 
rationale with her opinion, the Board finds such to be of 
great probative weight.  

The Board notes that the Veteran has contended on his own 
behalf that his left ear hearing loss is related to his 
military service.  While the Veteran is competent to testify 
as to his in-service noise exposure and his difficulty 
hearing, he is not competent or qualified, as a layperson, to 
render an opinion concerning medical causation of a disorder 
such as hearing loss.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, as there is no competent and 
probative evidence linking the Veteran's left ear hearing 
loss to any disease, injury, or incident of service, service 
connection for such disorder is not warranted.  

Moreover, the Board finds that, to the extent that the 
Veteran has alleged a continuity of symptomatology of left 
ear hearing loss, such is outweighed by the competent and 
probative September 2009 VA medical opinion disassociating 
the Veteran's left ear hearing loss from his military 
service.  Therefore, the Board finds that service connection 
for left ear hearing loss is not warranted.  











	(CONTINUED ON NEXT PAGE)



In rendering this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for left ear 
hearing loss.  As such, that doctrine is not applicable in 
the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


